DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated February 25, 2021 in which claims 1 and 17 have been amended.  Therefore, claims 1, 3-15, and 17-20 are currently pending in the application.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-15, and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a system which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
accessing, via a mobile device, a mobile application for a retailer;

receiving, at the computer system and from the mobile device, location information for the mobile device,
the location information generated by a positioning system tracking the mobile device,
the location information comprising:
a historic location information stored in a memory of the mobile device, and
a real-time location information; and
comparing, at the computer system, the location information from the positioning system with other location information provided on the credit application;
making, at the computer system, a location based risk assessment based on a result of the comparing of the location information; and
determining, based on the real-time location information, a number of possible street names at the location where the credit application is being completed;
limiting a number of street name options available in a drop down menu of the credit application to only the determined number of possible street names;
utilizing, at the computer system, the location information to prefill at least a portion of a credit application.
THE LIMITATIONS OF 
accessing a retailer;
obtaining authorization to access location information;
receiving location information,

a historic location information and
a real-time location information; and
comparing the location information with other location information provided on the credit application;
making a location based risk assessment based on a result of the comparing of the location information; and
determining, based on the location information, a number of possible street names at the location where the credit application is being completed; and
limiting a number of street name options available in the credit application to only the determined number of possible street names;
utilizing the location information to prefill at least a portion of a credit application; as drafted; is a system that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “mobile device”, “mobile application”, and “computer system”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “mobile device”, “mobile application”, and “computer system”, language; “accessing”, “receiving”, “generating”, “comparing”, “making”, and “utilizing” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction, 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “mobile device”, “mobile application”, and “computer system”, to perform the “accessing”, “receiving”, “generating”, “comparing”, “making”, and “utilizing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “accessing”, “receiving”, “generating”, “comparing”, “making”, and “utilizing” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations 
Dependent claims 3-16 further define the abstract idea that is present in their respective independent claim 1, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 3-16 are directed to an abstract idea.  (MPEP 2106.05(h)).  

AS TO CLAIM 17:
Claim 17 is directed to a system which is one of the statutory categories of invention (Step 1:  YES).
Claim 17 recites the limitations of:
one or more devices to:
provide a mobile application for a retailer to a mobile device;
receive authorization to access a global positioning system (GPS) location information on the mobile device;
obtain the GPS location information for the mobile device, the GPS location information comprising:
historic GPS location information stored in a memory of the mobile device, and
real-time GPS location information; and

make a location based risk assessment based on a result of the comparing of the location information; and
utilize the GPS location information to prefill at least a portion of a credit application, 
the GPS location information having a first accuracy to provide a completely prefilled portion of the credit application, and
the GPS location information having a second accuracy to provide a reduced number of prefill options for a portion of the credit application,
the second accuracy less accurate than the first accuracy.
determine, based on the GPS location information, a number of possible street names at the location where the credit application is being completed; and
limit a number of street name options available in a drop down menu of the credit application to only the determined number of possible street names.
THE LIMITATIONS OF 
receive authorization to access location information;
obtain the location information, the location information comprising:
historic location information, and
real-time location information; and
compare the location information with other location information provided;
make a location based risk assessment based on a result of the comparing of the location information; and

the location information having a first accuracy to provide a completely prefilled portion of the credit application, and
the location information having a second accuracy to provide a reduced number of prefill options for a portion of the credit application,
the second accuracy less accurate than the first accuracy; 
determine, based on the location information, a number of possible street names at the location where the credit application is being completed; and
limit a number of street name options available in the credit application to only the determined number of possible street names, as drafted; is a system that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “mobile device” and “mobile application”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “mobile device” and “mobile application”, language; “receiving”, “obtaining”, “comparing”, “making”, and “utilizing” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction, such as for completing a credit application.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “mobile device” and “mobile application”, to perform the “receiving”, “obtaining”, “comparing”, “making”, and “utilizing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “obtaining”, “comparing”, “making”, and “utilizing” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).


Therefore, claims 1, 3-15, and 17-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection under § 103 is withdrawn as to claims 3-14 and 18-20 in view of the amendments filed on February 25, 2021.
Claims 1, 15 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Walz, U.S. Patent Application Publication Number 2015/0248665; in view of Stewart, U.S. Patent Application Publication Number 2018/0122004; in further view of Yin, U.S. Patent Application Publication Number 2018/0060954; Kilby, U.S. Patent Application Publication Number 2014/0316841.
As per claim 1, 
Walz explicitly teaches:  
accessing, via a mobile device, a mobile application for a retailer;  (Walz US20150248665 at para. 35-37)
obtaining, from the mobile device, authorization for the mobile application to access location information about the mobile device; (Walz US20150248665 at paras. 54-59)
receiving, at the computer system and from the mobile device, location information for the mobile device, (Walz US20150248665  at paras. 65-67)
the location information generated by a positioning system tracking the mobile device, (Walz US20150248665  at paras. 65-67)
the location information comprising: a historic location information stored in a memory of the mobile device, and (Walz US20150248665 at paras. 70-80)
a real-time location information; and (Walz US20150248665 at paras. 70-80)

Walz does not explicitly teach, however, Stewart does explicitly teach:

making, at the computer system, a location based risk assessment based on a result of the comparing of the location information; and (Stewart US20180122004 at paras. 105-117)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walz and Stewart to provide for determination of a location risk related score based upon data gathered from the location parameters stored in a mobile device.  (Stewart at Abstract and paras. 4-19).

Walz and Stewart do not explicitly teach, however, Yin explicitly teaches:  
	utilizing, at the computer system, the location information to prefill at least a portion of a credit application. (Yin 20180060954 at paras. 71-80 and 130-136)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walz, Stewart, and Yin to provide advantages that include identifying and providing content to specifically and dynamically identify mobile devices and to more efficiently and accurately provision content to a mobile device with limited user interaction.  (Yin at Abstract and paras. 3-7).  


determining, based on the real-time location information, a number of possible street names at the location where the credit application is being completed; (Kilby 20140316841 at paras. 68-70 and 97-99) ("In more embodiments user input may include a selection of one or more from among a plurality of predetermined locations. For example, a user may select a predetermined location from a drop-down list having entries corresponding to one or more locations previously input by the user.")
limiting a number of street name options available in a drop down menu of the credit application to only the determined number of possible street names; (Kilby 20140316841 at paras. 68-70 and 97-99) ("In more embodiments user input may include a selection of one or more from among a plurality of predetermined locations. For example, a user may select a predetermined location from a drop-down list having entries corresponding to one or more locations previously input by the user.")
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walz, Stewart, Yin, and Kilby to provide a system capable of leveraging location data ubiquitously available to modern mobile devices in a manner that comprehensively addresses the complexity of various nuances of initiating, supervising, reviewing and/or executing operations and/or complete business workflows.  (Kilby at Abstract and paras. 1-10).

As per claim 15, Walz, Stewart, and Kilby do not explicitly teach, however, Yin explicitly teaches:
utilizing the historical location information to determine an amount of time spent at a retail store location; and "(Yin at paras. 39-40) ("A historical record of location information may determine that these three locations are regularly visited by a target and, perhaps, in a specific sequence. The predictive system may identify the locations for the mobile device that correspond to the historical record and thus infer the identity of the target. For example, a reference data store may be included that stores locations for a device and durations of time at respective locations. A pattern of locations may be identified such as extended durations during evening hours at a first location (e.g., home) and extended durations during daytime hours at a second location on weekdays (e.g., work). These two locations may help identify a user of the device who works at the second location and resides at the first location.”)
recommending an initial credit limit increase when the amount of time spent at the retail store location passes a threshold time spent requirement. "(Yin at paras. 39-40) ("To identify the proper content to present to a user, the particular user should be identified. For example, a content provider may provide publication criteria indicating that users with a credit score of above 750, income level above $80,000, and are currently within a geofence of a particular car dealership and have visited that particular car dealership previously within the last 72 hours, are to be offered an automobile line of credit with certain terms.)"
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 

As per claim 17, 
Walz explicitly teaches:  
	provide a mobile application for a retailer to a mobile device; (Walz US20150248665 at para. 36)
	receive authorization to access a global positioning system (GPS) location information on the mobile device; (Walz US20150248665 at paras. 54-59)
	obtain the GPS location information for the mobile device, the GPS location information comprising: (Walz US20150248665  at paras. 65-67)
	historic GPS location information stored in a memory of the mobile device, and (Walz US20150248665 at paras. 70-80)
	real-time GPS location information; and (Walz US20150248665 at paras. 70-80)

Walz does not explicitly teach, however, Stewart does explicitly teach: 
	compare the location information from the positioning system with other location information provided on the mobile application; (Stewart 20180122004 at paras. 105-117)
	make a location based risk assessment based on a result of the comparing of the location information; and (Stewart US20180122004 at paras. 105-117)


Walz and Stewart do not explicitly teach, however, Yin explicitly teaches:  
	utilize the GPS location information to prefill at least a portion of a credit application, (Yin 20180060954 at paras. 71-80 and 130-136)
the GPS location information having a first accuracy to provide a completely prefilled portion of the credit application, and (Yin 20180060954 at paras. 71-80 and 130-136)
the GPS location information having a second accuracy to provide a reduced number of prefill options for a portion of the credit application, (Yin 20180060954 at paras. 71-80 and 130-136)
the second accuracy less accurate than the first accuracy.  (Yin 20180060954 at paras. 71-80 and 130-136)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walz, Stewart, and Yin to provide advantages that include identifying and providing content to specifically and dynamically identify mobile devices and to more efficiently and accurately provision content to a mobile device with limited user interaction.  (Yin at Abstract and paras. 3-7).  

Walz, Stewart, and Yin do not explicitly teach, however, Kilby does explicitly teach:
determine, based on the GPS location information, a number of possible street names at the location where the credit application is being completed; and (Kilby 20140316841 at paras. 68-70 and 97-99) ("In more embodiments user input may include a selection of one or more from among a plurality of predetermined locations. For example, a user may select a predetermined location from a drop-down list having entries corresponding to one or more locations previously input by the user.")
limit a number of street name options available in a drop down menu of the credit application to only the determined number of possible street names; (Kilby 20140316841 at paras. 68-70 and 97-99) ("In more embodiments user input may include a selection of one or more from among a plurality of predetermined locations. For example, a user may select a predetermined location from a drop-down list having entries corresponding to one or more locations previously input by the user.")
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walz, Stewart, Yin, and Kilby to provide a system capable of leveraging location data ubiquitously available to modern mobile devices in a manner that comprehensively addresses the complexity of various nuances of initiating, supervising, reviewing and/or executing operations and/or complete business workflows.  (Kilby at Abstract and paras. 1-10).


Response to Arguments
Applicant’s arguments filed on February 25, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1, 3-15, and 17-20, Examiner notes the following:
Applicant argues that the claims are integrated into a practical application because the “transformation of a credit application form into a partially prefilled credit application form provides a particular solution to the problem of form abandonment.”  “In addition, the disclosed transformation of the credit application form into a partially prefilled credit application form using "location information received from the mobile device, the location information generated by a positioning system tracking the mobile device, the location information comprising: a historic location information stored in a memory of the mobile device, and a real-time location information" and "determining, based on the real-time location information, a number of possible street names at the location where the credit application is being completed" and "limiting a number of street name options available in a drop down menu of the credit application to only the determined number of possible street names"; provides a particular solution to the problem of detecting fraud or errors in the information that is provided in the application.”
Examiner notes, however, that any increased accuracy achieved by pre-filling blanks in a form to increase the efficiency and reduce user frustration is merely an improvement to a business process, rather than an improvement to a computer, and 
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1, 3-15, and 17-20, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action and the withdrawn rejections noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHO KWONG/Primary Examiner, Art Unit 3698